

116 S4068 IS: Background Check Completion Act of 2020
U.S. Senate
2020-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4068IN THE SENATE OF THE UNITED STATESJune 25, 2020Mr. Blumenthal (for himself, Mr. Markey, Mr. Murphy, Mr. Whitehouse, Mr. Menendez, Ms. Harris, Mr. Durbin, Mrs. Feinstein, Mr. Van Hollen, Ms. Hirono, Mr. Sanders, Ms. Warren, Mr. Reed, Mr. Casey, Ms. Klobuchar, Mrs. Murray, Mr. Wyden, Ms. Baldwin, Mr. Kaine, Mr. Coons, Mrs. Gillibrand, Ms. Duckworth, Mr. Leahy, and Mr. Cardin) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo prohibit firearms dealers from selling a firearm prior to the completion of a background check. 1.Short titleThis Act may be cited as the Background Check Completion Act of 2020.2.Completion of background checksSection 922(t)(1)(B) of title 18, United States Code, is amended—(1)by striking (i);(2)by striking ; or and inserting ; and; and(3)by striking clause (ii).